Case 3:19-cr-00001-TJC-PDB Document 51 Filed 10/21/19 Page 1 of 1 PageID 472



                            United States District Court
                             Middle District of Florida
                               Jacksonville Division


UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                         NO. 3:19-cr-01-J-32PDB

JOHN R. NETTLETON.,

             Defendant.



                             Order Setting Hearing

      The undersigned will conduct a hearing to discuss jury selection and the use of
a juror questionnaire on December 16, 2019, immediately following the final
pretrial conference before the Honorable Timothy Corrigan, at the Bryan
Simpson United States Courthouse, Courtroom 5B, Fifth Floor, 300 North Hogan
Street, Jacksonville, Florida, 32202.

      Ordered in Jacksonville, Florida, on October 20, 2019.




c:    Counsel of Record
